Name: Commission Regulation (EEC) No 846/93 of 7 April 1993 introducing a countervailing charge on apples originating in Chili
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88/30 Official Journal of the European Communities 8 . 4. 93 COMMISSION REGULATION (EEC) No 846/93 of 7 April 1993 introducing a countervailing charge on apples originating in Chili THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 249/93 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets : Having regard to the Treaty establishing the European Economic Community, Whereas, for apples originating in Chili the entry price calculated in this way has remained at least ECU 0,6 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these apples ;Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (6) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92Q, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1660/92 of 26 June 1992 fixing for the 1992/93 marketing year the reference prices for apples (3) fixed the reference price for products of Quality class I at ECU 54,00 per 1 00 kilo ­ grams net for the month of April 1993 ; Article 1 A countervailing charge of ECU 1,84 per 100 kilograms net is applied to apples (CN codes 0808 10 31 , 0808 10 33, 0808 10 39, 0808 10 51 , 0808 10 53 , 0808 10 59, 0808 10 81 , 0808 10 83 and 0808,10 89) origi ­ nating in Chili . Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24(2) of Regulation (EEC) No 1035/72 ; Article 2 Whereas, in accordance with Article 3 (1 ) of Commission Regulation (EEC) No 211 8/74 (4), as last amended by This Regulation shall enter into force on 9 April 1993 . ( 1) OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. T. (3) OJ No L 172, 27. 6 . 1992, p. 57. (4) OJ No L 220, 10 . 8 . 1974, p. 20. 0 OJ No L 28, 5. 2. 1993, p. 45. (6) OJ No L 387, 31 . 12. 1992, p. 1 . Ã ) OJ No L 387, 31 . 12. 1992, p. 17. 8 . 4. 93 Official Journal of the European Communities No L 88/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1993. For the Commission Rene STEICHEN Member of the Commission